
	

114 HR 4768 : Separation of Powers Restoration Act of 2016
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4768
		IN THE SENATE OF THE UNITED STATES
		July 13, 2016Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To amend title 5, United States Code, to clarify the nature of judicial review of agency
			 interpretations of statutory and regulatory provisions.
	
	
 1.Short titleThis Act may be cited as the Separation of Powers Restoration Act of 2016. 2.Judicial review of statutory and regulatory interpretationsSection 706 of title 5, United States Code, is amended—
 (1)by striking To the extent necessary and inserting (a) To the extent necessary; (2)by striking decide all relevant questions of law, interpret constitutional and statutory provisions, and;
 (3)by inserting after of the terms of an agency action the following and decide de novo all relevant questions of law, including the interpretation of constitutional and statutory provisions, and rules made by agencies. Notwithstanding any other provision of law, this subsection shall apply in any action for judicial review of agency action authorized under any provision of law. No law may exempt any such civil action from the application of this section except by specific reference to this section; and
 (4)by striking The reviewing court shall— and inserting the following:  (b)The reviewing court shall—.
			
	Passed the House of Representatives July 12, 2016.Karen L. Haas,Clerk
